Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the inner wiper, first and second spaced apart dirt separator must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1-16, 18 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the porous separating member" in line 1.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes “the outer porous separating member” and “the porous separating member” will be treated as the same part.

In regards to claim 18, broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 18 recites the broad recitation “an outer wiper traveling across at least a portion …” (emphasis added; which requires one or more outer wipers), and the claim also recites “the outer wiper comprises a first lateral side outer wiper … and a second lateral side outer wiper…” (emphasis added; requires two or more outer wipers) which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claims 2-16 depend from claim 1, and claim 20 depends from claim 18, and are therefore rejected under 35 USC 112(b), accordingly.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: movable portion in claims 1,18,21,23.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2,4,23-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated  by US20190200824A1 (Campbell-Hill).
Regarding claim 1, Campbell-Hill teaches a handheld vacuum cleaner with
 (a) an air flow passage extending from a dirty air inlet to a clean air outlet (para. 0035); 
(dirt separator 2, figure 1) positioned in the air flow passage downstream from the dirty air inlet, the air treatment member comprising a treatment chamber, the treatment chamber (chamber 20, figure 1) having an air inlet (inlet 6, figure 1), an air outlet (para 0035), a front end and a rear end, the air outlet comprising an outer porous separating member (shroud 22, figure 1); 
(c) an outer wiper travelling across at least a portion of an a longitudinally extending outer wall of the porous separating member as the outer wiper moves between a first position and a second position (wiper 25, figure 2c, 3a; para 0037-0041), 
(d) the air treatment chamber having a moveable portion that moveably mounted between a closed position and an open position, wherein the moveable portion (lid 32 & outer wall 21, figure 2) is drivingly connected to the outer wiper (wiper 25, figure 2c, 3a) whereby when the moveable portion moves from the closed position to the open position, the outer wiper travels from the first position to the second position (para. 0037).
Regarding claim 2, Campbell-Hill teaches wherein the outer wiper (wiper 25, figure 2c, 3a) is mounted in a fixed orientation to the moveable portion (para. 0032).
Regarding claim 4, Campbell-Hill teaches wherein the moveable portion (lid 32, figure 2) comprises at least a substantial (interpreted as “all” in view of the SPEC and Drawings – see at least Figures 2 and 3 of Applicant’s disclosure) portion of a lower side of the treatment chamber (chamber 20, figure 2a).
Regarding claim 23, Campbell-Hill teaches all the elements addressed in claim 23, it is noted that claims 1 and 23 share most of the claimed features, therefore the same rejection applies.  Additionally Campbell-Hill teaches a linearly extending wiper (wiper, 25; figures 1, 5).
Regarding claim 24, Campbell-Hill teaches wherein the wiper (wiper, 25 figure 2c) is provided on the moveable portion (lid 32, figure 2c; para. 0037).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 5-7, 10-13,21-22 are rejected under 35 U.S.C. 103 as being unpatentable over US20190200824A1 (Campbell-Hill) in view of Pi et al. (US 10,561,290), hereinafter referred to as Pi.
Regarding claim 5, Campbell-Hill teaches all of elements stated above in claim 1. 
Campbell-Hill does teach a porous filter media (cyclone bodies 30, figure 1) mounted downstream of the outer porous separating member (shroud 22, figure 1)
However, Campbell-Hill does not explicitly teach that a porous filter media is removable.
Pi teaches that a filter assembly can be remove (col 4 lines 53-55).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the porous filter media of Campbell-Hill to incorporate the teachings of Pi to have the porous filter media to be removable, this modification would allow the device’s filter parts to be maintain easier by allowing a user to replace specific parts (summarized Pi col 4 lines 53-55).
(handle 4, figure 1) attached to the porous filter media (cyclone bodies 30, figure 1) and the hand grip is accessible when the moveable portion front door is in the open position (figure 2c).
Regarding claim 7, Campbell- Hill teaches the outer porous separating member (shroud 22, figure 1) comprises an outer substrate (shroud skirt 24, ribs 28, para. 0008, 0040 figure 3a, 4a) having openings therein and a porous filter media (screen 23, figure 1).
However, Campbell-Hill does not teach a filter media inside the outer porous separating member. 
Pi teaches having filter media (pleated filter media, figures 4 & 5) inside the outer porous separating member (first filter 66, figures 4 & 5) 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the outer porous separating member of Campbell-Hill to incorporate the teachings of Pi to have an inner filter media inside outer porous separating member. This modification would allow for a vacuum to filter out dust more efficiently, and lessen the chances of a build-up of dust particles within the filter.
Regarding claim 10, Campbell-Hill teaches all the elements in claim 1.
However, Campbell-Hill fails to teach an inner substrate having openings therein positioned inside the outer porous separating member and an inner wiper travelling across at least a portion of an outer wall of the inner substrate as the inner wiper moves between a first positions to a second position.
Pi teaches an inner substrate (second filter 68, figure 4 & 5) having openings therein positioned inside the outer porous separating member (first filter 66, figure 5) and an inner wiper (filter cleaning key 98, figure 4& 5; col 6 lines 6-9) travelling across at least a portion of an outer wall of the inner substrate as the inner wiper moves between a first position to a second position.
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the vacuum of Campbell-Hill to incorporate the teachings of Pi to include an inner substrate and inner wiper. This modification would allow for a vacuum to filter out dust more efficiently, and lessen the chances of a build-up of dust particles within the filter.
Regarding claim 11, Campbell-Hill as modified by Pi teaches wherein the porous separating member (see Pi; first filter 66, figure 5) comprises an outer substrate (see Pi; filter frame 72, figure 5) having openings therein, the outer substrate is moveable to an open position (see Pi; col 5 lines 60-65, figure 5), and the inner wiper (see Pi; filter cleaning key 98, figure 4& 5 col 6 lines 6-9; col 7 lines 3-8) travels across at least a portion of the outer wall of the inner substrate (see Pi; second filter 68, figure 4 & 5) when the outer substrate moves to the open position.
Regarding claim 12, Campbell as modified by Pi teaches wherein the outer substrate (see Pi; filter frame 72, figure 5 col 5 lines 60-65), moves to the open position when the moveable portion (lid 32, figure 2c) moves to the open position.
Regarding claim 13, Campbell as modified by Pi teaches porous filter media (see Pi; pleated filter media 90, figure 5) inside the inner substrate (see Pi; second filter 68, figure 4 & 5).
Regarding claim 21, Campbell-Hill teaches  
(a) an air flow passage extending from a dirty air inlet to a clean air outlet (para. 0035); 
(b) an air treatment member (dirt separator 2, figure 1) positioned in the air flow passage downstream from the dirty air inlet, the air treatment member comprising a treatment chamber, the treatment chamber (chamber 20, figure 1) having an air inlet (inlet 6, figure 1), an air outlet (para. 0035), a front end and a rear end, the air outlet comprising an outer substrate (shroud 22, figure 1) having openings (screen 23, figure 1) therein that is positioned in the treatment chamber; 
 (d) a moveable portion (lid 32  & outer wall 21, figure 1 & 2) of a wall of the treatment chamber that is driving connected to the outer substrate whereby when the moveable portion of (para. 0037).
Campbell-Hill fails to teach an inner substrate having openings therein that is positioned interior the outer substrate.
Pi teaches an inner substrate (second filter 68, figure 4 & 5) having openings therein that is positioned interior the outer substrate (first filter 66, figure 4 &5).
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified outer substrate of Campbell-Hill to include the teachings of Pi where there is an inner substrate. This modification would allow for a vacuum to filter out dust more efficiently, and lessen the chances of a build-up of dust particles within the filter.
Regarding claim 22, Campbell-Hill teach an outer wiper (wiper 25, figure 2c) that travels across at least a portion of the outer substrate as the outer wiper moves between a first position to a second position (para. 0037).
Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over US20190200824A1 (Campbell-Hill) in view of US 9427126 B2 (Conrad).
Regarding claim 14, Campbell-Hill teaches all of the elements stated above in claim 1.
However, Campbell-hill does not teach a first and second spaced apart dirt separators, each of which is positioned in the treatment chamber.
Conrad discloses first and second spaced apart dirt separators (filter 18960 and filter 18961, figure 55) within a treatment chamber (pre-motor filter chamber 18956, figure 55)
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have modified the filtration system of Campbell-Hill to include additional dirt separators as taught by Conrad. This modification would allow the device to filter out dirty particles more efficiently, and lessen the changes of build-up within the device. 
Regarding claim 15, Campbell-Hill as modified by Conrad teaches wiper (see Conrad; sweeper apparatus 19061, figure 55) comprises a first wiper (see Conrad; sweeper arms, figure 55) portion that engages an outer surface of the first spaced apart dirt separator (see Conrad; filter 18961, figure 55) and a second wiper (see Conrad; sweeper arms 19062, figure 55) portion that engages an outer surface of the second spaced apart dirt separator (see Conrad; filter 18961, figure 55).
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over US20190200824A1 (Campbell-Hill) in view of US 9427126 B2 (Conrad) as applied to claim 15 above, and further in view of Pi et al (US 10,561,290), hereinafter Pi.

However, fails to explicitly to teach the first and second spaced apart dirt separators comprises an outer substrate having openings therein and a porous dirt separator is positioned interior each of the first and second spaced apart dirt separators.
Pi teaches that a filter can have an outer substrate with openings (filter frame 72, figure 5), and an interior porous dirt separator (pleated filter media 90, figure 5). 
It would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to have further modify Campbell-Hill to include the teachings of Pi. This modification would allow the device to filter out dirty particles more efficiently, and lessen the changes of build-up within the device.

Allowable Subject Matter
Claims 3, 8, 9 and 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if the rejections under 35 U.S.C. 112(b) are overcome.
Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
In regards to claim 3, the claim recites that the outer wiper travels in an arcuate path as the moveable portion moves from the closed position to the open position.”  The prior art of record to Campbell-Hill comprises a moveable portion with a wiper, but the moveable portion is removed horizontally.  The prior art to Conard, discloses a moveable potion that hinges, thus moves on an arcuate path.  However, modifying the invention of Campbell-Hill to have the wiper and moveable portion move in an arcuate path would render the invention of Campbell-Hill inoperable.  Thus, the limitations of claim 3, in combination with the limitations of claim 1 and 2, are rendered novel and non-obvious, absent impermissible hindsight. 
In regards to claim 8, the claim requires, in part, that “the outer wiper travels across at least a portion of the section of the outer wall that extends in more than one plane”.  The prior art of record to Campbell-Hill discloses the wiper travelling across the filter/separator, but there would be no reason (absent impermissible hindsight) to modify the Campbell-Hill invention to have the wiper to travel across the outer wall.  Therefore, the limitations of claim 8, in combination with the limitations of claim 1 are rendered novel and non-obvious.
In regards to claim 9, the claim requires, in part, that the outer wall comprises two spaced apart walls and that the wiper comprises a first and a second lateral side outer wiper.  The invention of Campbell-Hill discloses a unitary cylindrical outer wall, and a unitary cylindrical wiper.  Absent impermissible hindsight, it would have not been obvious to modify the invention of Campbell-Hill to have two outer walls and two wipers.  Furthermore, it appears that modifying the invention of Campbell-Hill to have two wipers would teach away from the inventions, as it appears that the wipers would not be capable of cleaning the entire filter/separator.  Therefore, the limitations of claim 9, in combination with the limitations of claim 1 are rendered novel and non-obvious.
In regards to claim 18, the claim shares the allowable subject matter of claim 8 and 9, thus the same reasons apply.  Claim 20 would be allowable, because it includes all the limitations of claim 18.

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SARAH AKYAA FORDJOUR/Examiner, Art Unit 3723                                                                                                                                                                                            
/ORLANDO E AVILES/Supervisory Patent Examiner, Art Unit 3723